Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2019 and 06/30/2020 is being considered by the examiner.
Drawings
The drawing submitted on 04/22/2019 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record Jeong (US 2018/0288065 A1) teach:[0014] A method of controlling a smart controlling device includes receiving an input comprising a command trigger; detecting one or more external display devices; selecting a display device of the detected one or more external display devices; changing a power status of the selected display device to a first state; and outputting response data corresponding to a first command data received after the command trigger on a display of the selected display device.
The prior art of record HAO et al.(US 2012/0130513A1) teach: [0019] Systems and/or methods described herein may provide management of home devices (e.g., lights, security systems, electronics, video surveillance, energy systems, monitoring systems, etc.) via one or more user devices (e.g., mobile communication devices, computers, televisions, set-top boxes (STBs), etc.). For example, the systems and/or methods may enable a user of a mobile communication device (e.g., a cell phone, a smart phone, a 
The prior art of record Watanabe et al. (US 9443527 B1) teach: (Col 2, lines 1-19) To perform speech control of non-ASR devices, one or more ASR devices may be configured to learn the capabilities of one or more non-ASR devices and how those capabilities are controlled in each non-ASR device. ASR and natural language processing grammars and settings may be defined for a particular non-ASR device based on the non-ASR device's identity, type, capabilities, etc. These settings allow a user to speak a command for the non-ASR device into the ASR device and have the ASR device convert the speech into an instruction understandable to the non-ASR device. As used herein a command includes any function that a user may control in a device, including both affirmative commands for a device to perform a function as well as queries form a user to a device, etc. The ASR device may then communicate the instruction to the non-ASR device. In this manner, an expanded ASR system may be constructed including at least one ASR device and one or more non-ASR devices in communication with the ASR device.

Saxena et al.(IS 2018/0137858 A1) teach: [0020] Examples of user device 108 include a laptop computer, a smartphone, a tablet computer, a desktop computer, a wearable device, a smartwatch, and any other electronic computing device of a user. In some embodiments, information from user device 108 is provided to server 106 and/or hub 104 to enable automation of devices 102. For example, a GPS location detected by user device 108 is provided to hub 104 and/or server 106 as a sensor input to determine and/or trigger device automation rules. In some embodiments, information associated with a device of devices 102 is provided to user device 108. For example, a detected alert of a device of devices 102 is provided to user device 108 via hub 104 and/or server 106. Server 106 may be a part of a cloud computing infrastructure to process and/or store information associated with devices 102 to enable control and management of devices 102. In some embodiments, hub 104 functions as an interface and a control hub to automatically control devices 102. Although storage elements have not been explicitly shown in FIG. 1A, any of the shown components may include a local storage and/or access a locally connected and/or remote storage. For example, a local and/or remote storage stores an environment graph model that maps relationships among devices 102 and the physical deployment environment. 
The prior art of record LU (US 2016/0283191 a1) teach: [0037] The voice control device 1105 may hold a descriptive phrase, such as "Hey robot" as a starting word for a voice command. A voice command may comprise natural language signals specifying a target IoT device or a group of target IoT devices. For example, the voice control device 1105 receives a voice command comprising natural language signals specifying one of the entities 1105, 1106, 1107, 1108, and 1109 as a target IoT device. The AI engine 1205 determines the target device specified in the voice command.
The prior art of record Wang et al. (US 2017/0256256A1) teach: [0045] In some implementations, a new voice action may be developed to perform one or more operations in a software application that operates on a user device, to perform one or more operations with respect to the user device generally (i.e., to control hardware of the user device), to control an application that is external to the user device (i.e., an application operating on a different device), or to control another device that is external to the user device. For example, the application developer 201 may provide a grammar defining a new voice action to control a specific application on a user device (e.g., a social network application or media player application), to control the user device (e.g., to change the orientation of a screen of the device or to power off the device), to control an application operating on a different device (e.g., to control cable television software operating on a cable television box that is external to the user device), or to control another device that is separate from the user device (e.g., to control a garage door using a voice input provided to the user device). In some implementations, a voice action can be defined such that triggering the voice action causes two or more different actions or activities to be performed at two or more different applications or devices. 
The prior art of record Subhojit et al.(US 2015/0379993) teach: [0026] The voice command providing system 10 of such a configuration transmits audio data, collected by the electronic device 100, to the server device 200 through the network 300. The server device 200 transmits analysis data of audio data to the electronic device 100. The electronic device 100 registers specific audio data as a voice command on the basis of the received audio analysis data (for example, audio feature data, speech recognition data, function execution data (or function performance data), and so on). If audio data relating to a voice command is collected, the electronic device 100 performs a function (e.g. voice short-cut) for the voice command separately from the server device 200. The above-mentioned voice command providing system 10 supports a prompt function call (for example, search, execution, activation, or deactivation) by registering specific audio data as an instruction in relation to a specific function execution of the electronic device 100. Additionally, the voice command providing system 10 may establish a voice command architecture (or system) substantially by converting a recent frequently used function as a voice command according to a history of audio data that a user of the electronic device 100 inputs and managing the voice command. Additionally, the voice command providing system 10 may efficiently manage the voice command architecture (or system) by removing an unused voice command.

The prior art of records alone or in combination failed to teach the Claims 1, 10, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Bose (EP 1933499 A1) teach: Policy-based management method for remote management of a home device ( 3 ), said method comprising: - a triggering step wherein the operational state of the home device ( 3 ) changes under occurrence of a triggering event belonging to one of the following event categories: - a device event, where the event is automatically produced by the home device ( 3 ); - a scheduled event, where the event is automatically produced by a clock; - a user event, where the event is produced by a user; - an evaluation step, wherein a home device management (HDM) server ( 9 ) evaluates at least one device selection criterion; - a policy run cycle, wherein the HDM server ( 9 ) runs a policy on the home device ( 3 ), said policy being selected among the following policies: - an activation policy if the triggering event is of the device type; - a management policy if the triggering event is of the scheduled type; - a transient policy if the triggering event is of the user type.
The prior art of record Humpleman et al.(WO 98/59282) teach: A method and system for commanding and controlling diverse home devices. A first home device capable of displaying user interface data is connected to a home network. A second home device stores user interface data that defines a user interface for commanding and controlling the second home device, also connected to the homenetwork. The first device receives the user interface data from the second device over the network. The first device then displays the user interface as defined by the data. The user interacts with the user interface displayed on the first device by a control device. User input is accepted from the user responsive to the interaction. Control and command information is sent from the first home device to the second home device in order to control the second device according to the user input. Since the user interface can be displayed from any device, a single control device may control a plurality of different devices without requiring any change in the mode of operation of the control device.
The prior art of record Jaygarl et al.(US 2019/0304455 A1) teach: [0005] When the utterance of a user mapped to the pre-stored rule is received, a speech recognition service may generate a command that matches the user's intent using the rule. The command may allow an electronic device to perform a task that the user intends. A service provider may pre-define rules for processing the task. The service provider may support a voice command service for only some tasks of an electronic device that matches a predefined rule, to a user. 
The prior art of record Kunitake (US 2020/0234709 A1) teach: A method conducted by a control device which controls an apparatus based on contents of user's speech, the method including: detecting a change in a state of at least one of a plurality of apparatuses; identifying a control target apparatus from among the plurality of apparatuses based on first information indicative of the change in the state; and in a case where the control target apparatus is identified, starting voice acceptance processing of accepting voice of the user by using a sound collecting device, and outputting a notification for urging a user to make a speech related to the control target apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656